The securities referred to herein have not been and will not be registered under the United States Securities Act of 1933 and may not be offered or sold in the United States absent registration or an applicable exemption from registration. EQU: TSX, NYSE Equal Energy Announces CAD$25 Million Bought Deal Financing Calgary, Alberta – (CNW – June 17, 2010) Equal Energy (“Equal” or the “Company”) is pleased to announce that it has entered into an agreement with a syndicate of underwriters (the “Underwriters”) pursuant to which the Underwriters have agreed to purchase, on a bought deal basis, 3,704,000 common shares (“Common Shares”) at a price of CAD$6.75 (the “Issue Price”) per Common Share for gross proceeds of CAD$25,002,000 (the “Offering”).The Company has also granted the Underwriters an option, exercisable in whole or in part, for a period commencing on the closing of the Offering and ending 30 days after the closing date, to purchase up to an additional 555,600 Common Shares at the Issue Price for additional gross proceeds of up to CAD$3,750,300. Proceeds from the Offering will be used to fund the Company’s ongoing capital expenditure program and for general corporate purposes. The Common Shares shall be offered in all provinces of Canada, other than the province of Quebec, by way of a short form prospectus, and in other jurisdictions pursuant to applicable exemptions from registration and prospectus requirements. Closing of the Offering is scheduled to occur on July 9, 2010, and is subject to certain conditions including the approval of the Toronto Stock Exchange and the receipt of necessary regulatory approvals. This press release is issued pursuant to Rule 135c of the United States Securities Act of 1933 and shall not constitute an offer to sell or the solicitation of an offer to buy any securities of Equal in any jurisdiction in which such offer, solicitation or sale would be unlawful. For further information please contact: Blaine Boerchers Chief
